Citation Nr: 1120124	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the above claims.

In February 2011, the Veteran was afforded a video-conference hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, left ear hearing loss had its onset during active service.

2.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1331.  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service private medical treatment records show that the Veteran has been diagnosed as having hearing loss and tinnitus.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for left ear hearing loss and tinnitus.  

Service treatment records show that in the January 1967 induction examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

On examination in August 1969 for demobilization, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
5
LEFT
5
0
15
-
20

Post-service medical records show that in May 1997, the Veteran received private treatment for complaints of tinnitus.  The Veteran was found to have mild tinnitus since a recent ear infection and he was diagnosed as having mild bilateral sensorineural hearing loss and mild tinnitus.  During private treatment in July 1997, the Veteran underwent audio testing and was diagnosed as having mild sensorineural hearing loss in the left ear and tinnitus in the right ear.  

The Veteran was afforded a VA examination in December 2008.  During the examination, the Veteran reported inservice noise exposure of mortars, artillery, other ordinance, and gun fire during basic training.  Following discharge, the Veteran worked at a golf course as a heavy equipment operator, including large mowers, aerators, and backhoes.  It was noted that no hearing protection was supplied during service and that no hearing protection was used in his occupation.  The Veteran also stated that he had constant tinnitus that had it onset around 1985, which he described as a high-pitch tone.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
35
LEFT
15
20
35
50
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 in the left ear.  The Veteran's pure tone thresholds indicated mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear and middle ear function was within normal limits.  The examiner opined that based on the Veteran's history of noise exposure prior to, during, and after service, hearing loss was not cause by or a result of acoustic trauma in service and hearing loss over the years may be attributed to aging.  In addition, the examiner opined that tinnitus was not caused by or a result of acoustic trauma in service due to the late onset of this problem.  

In his substantive appeal dated April 2010, the Veteran stated that he was not provided hearing protection during service and he became aware of the ringing in his left ear after he was discharged, which became more of a problem over the years.  During a February 2011 hearing, the Veteran stated that he noticed ringing in his ears after he came home from Vietnam.  He also stated that he used earmuffs in his post-service occupation as he was around loud engines.  

Reports of private audiological examinations from Kaiser Permanente dated July 1998 and from the Maui Medical Group dated April 2008 were submitted by the Veteran.  Even assuming that the testing was rendered by competent and experienced specialists, the reports do not include a speech discrimination test (Maryland CNC) as required under 38 C.F.R. § 4.85.  Whether the Maryland CNC Test was used by the private examiners is relevant because it is the only test that VA will consider in evaluating a person's hearing disability.  Savage v. Shinseki, No. 09-4406 (Vet. App. Nov. 3, 2010).  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  The December 2008 VA examiner provided an opinion that, given the noise exposure in service and after service, the Veteran's hearing loss was not caused by or related to service and may be attributed to aging.  In addition, the examiner also opined that, due to the late onset, the Veteran's tinnitus was not related to service.  However, during the February 2011 hearing, the Veteran stated that he noticed tinnitus after he came home from Vietnam.  Tinnitus is a condition where, under case law, lay observation has been found to be competent as to the presence of the disability; that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also points out that in support of the opinion for hearing loss, the examiner stated that the Veteran's hearing may be attributed to aging.  The Board finds that the phrasing of this opinion was speculative at best.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992).  

On the other hand, the Veteran's account of noise exposure during service is credible as the Veteran's personnel records show that he was a rifleman in service and served in Vietnam.  In addition, the examination in August 1969 for demobilization shows a shift in the pure tone threshold of the left ear.  

The Board notes that there seems to be conflicting statements of record concerning whether the Veteran wore hearing protection during his post-service occupation.  In addition, the Veteran's May 1997 private treatment report states that the Veteran's tinnitus began after having a recent ear infection and during the VA examination the Veteran gave a history of an onset around 1985 while during the February 2011 hearing the Veteran stated that he noticed tinnitus after returning home from Vietnam.  

The Board finds, after a careful review of the evidence of record, the evidence is deemed to be at least in relative equipoise as there is an approximate balance of the positive and negative evidence.  Thus, service connection for left ear hearing loss and tinnitus is warranted.  

The duty to notify and assist has been met to the extent necessary to grant the claims for left ear hearing loss and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


